BLD-333                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 15-2852
                                      ____________

                               IN RE: JEROME BLYDEN,
                                                  Petitioner

                       __________________________________
                       On a Petition for Writ of Mandamus from
                         the District Court of the Virgin Islands
                     (Related to D.C. Crim. No. 3-09-cr-00020-002)
                       __________________________________

                       Submitted Pursuant to Fed. R. App. Pro. 21
                                  September 11, 2015

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                               (Filed: September 18, 2015)
                                      ____________

                                        OPINION*
                                      ____________


PER CURIAM

       Jerome Blyden has filed a petition for writ of mandamus. For the reasons that

follow, we will deny the petition.

       Blyden was convicted following a jury trial in the District Court of the Virgin

Islands of assault with a dangerous weapon in aid of racketeering activity, in violation of

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
18 U.S.C. § 1959(a)(3). He was sentenced to a term of imprisonment of 78 months, to be

followed by three years of supervised release. We affirmed the criminal judgment, see

United States v. Blyden, 431 F. App’x 133 (3d Cir. 2011). The United States Supreme

Court denied Blyden’s petition for writ of certiorari on February 21, 2012.

       On February 21, 2013, Blyden signed and placed into the prison mailing system a

motion to vacate sentence under 28 U.S.C. § 2255, raising these grounds for relief: (1)

the District Court lacked subject matter jurisdiction to convict him in the absence of an

indictment; (2) bail was excessive; (3) counsel was ineffective in failing to challenge the

absence of an indictment, in failing to secure bail, in allowing him to be sentenced for a

time-barred act, and in lying to the Court of Appeals; and (4) the District Court erred in

calculating the U.S. Sentencing Guidelines range. On September 13, 2013, the United

States Attorney answered the § 2255 motion, and the matter then was referred to the

Magistrate Judge. On May 13, 2015, the Magistrate Judge submitted a Report and

Recommendation, recommending that Blyden’s § 2255 motion be denied on the merits.

Thereafter, in July, 2015, Blyden was arrested for violating the terms of his supervised

release, and the Magistrate Judge appointed counsel to assist him in opposing the

Government’s petition to revoke his supervised release. Blyden filed several motions pro

se either in support of his § 2255 motion or in opposition to his detention.

       In an order entered on September 3, 2015, the District Court adopted the

Magistrate Judge’s Report and Recommendation, denied Blyden’s § 2255 motion, and

declined to issue a certificate of appealability. On that same day, the Magistrate Judge

issued an order denying Blyden’s motion for her recusal. In a Judgment entered on

                                             2
September 8, 2015, the District Court revoked Blyden’s supervised release, sentenced

him to 37 days in prison (time served), and imposed a new term of supervised release of

34 months.

       Meanwhile, on August 4, 2015, Blyden filed the instant mandamus petition. He

submitted the required motion to proceed in forma pauperis on August 24, 2015. Our

Clerk granted him leave to proceed in forma pauperis. Blyden’s numerous requests for

mandamus relief were, with only a few exceptions, related to the adjudication of either

his § 2255 motion or his opposition to the Government’s attempt to detain him pending

the outcome of his supervised release revocation hearing. Blyden urged us to grant

mandamus relief, arguing that the delay in the resolution of his many outstanding motions

amounted to a denial of due process.

       We will deny the petition for writ of mandamus. To the extent that the District

Court has acted during the pendency of the instant petition to dispose of all matters

related to Blyden’s § 2255 proceedings and his detention pending his revocation hearing,

his request for rulings no longer presents a live controversy and is moot. See, e.g.,

Lusardi v. Xerox Corp., 975 F.2d 964, 974 (3d Cir. 1991); see also Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the

course of adjudication that eliminate a plaintiff's personal stake in the outcome of a suit

or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).

       Two of Blyden’s mandamus requests relate to a matter that is still pending before

the District Court. We will deny these requests because a writ of mandamus is an

                                              3
extreme remedy that we employ only in extraordinary situations. See Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976). In a motion filed on December 16, 2013,

see Docket Entry No. 527, Blyden asked the District Court to enforce its December 10,

2010 order directing the Government to return all seized property; he noted in this motion

the property that had not been returned and he noted an improper encumbrance on an

escrow account that had not been removed. The Government filed a thorough answer to

this motion, see Docket Entry No. 531, and (1) asserted that it was ready to return more

property but could not because Blyden was (then) incarcerated and no longer represented

by counsel; (2) listed property that already had been returned to Blyden’s trial counsel

while he was still actively representing Blyden; and (3) asserted that it had no knowledge

of any Federal encumbrance relating to an escrow account. On August 29, 2014, Blyden

filed a motion to compel the Government to return all seized property, see Docket Entry

No. 537, and also filed on the docket a “Notice of Non-Compliance,” in which he stated

that the following items had not been returned to him: (1) cash in the amount of $1,500;

(2) cash in the amount of $93,000 seized from an escrow account held at the Bank of

Nova Scotia; and (3) cash in the amount of $12,500 seized from an escrow account held

at the Bank of Nova Scotia.

       Generally, the management of its docket is committed to the sound discretion of

the District Court. In re: Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

Nevertheless, a writ of mandamus may be warranted where undue delay is tantamount to

a failure to exercise jurisdiction. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

Blyden’s most recent motion, see Docket Entry No. 537, seeking to enforce the District

                                             4
Court’s December 10, 2010 order directing the Government to return all seized property

has been pending now for over 12 months, and this delay has the potential to offend due

process. See Johnson v. Rogers, 917 F.2d 1283, 1285 (10th Cir. 1990) (Court’s

congested docket did not justify 14-month delay in adjudicating habeas corpus petition);

Jones v. Shell, 572 F.2d 1278, 1280 (8th Cir. 1978) (District Court’s 14-month delay in

adjudicating petition following remand from appeals court denied petitioner due process).

We are confident, however, that the matter was inadvertently overlooked due to the

pendency of more pressing matters related to Blyden’s personal liberty -- his § 2255

motion and supervised release revocation hearing -- and thus that the delay in resolving

the property dispute is not tantamount to a failure to exercise jurisdiction. Should the

District Court decline to rule within 45 days of Blyden writing to that court and

requesting a ruling as seems reasonable now that the § 2255 and revocation proceedings

have been resolved, Blyden may renew his petition for a writ of mandamus before this

Court.

         For the foregoing reasons, we will deny the petition for writ of mandamus without

prejudice to renewal if the District Court does not rule within the specified time frame.




                                             5